PER CURIAM.
An appeal was taken from the granting of a motion to dismiss, filed by the appellee-intervenor, Jean-Paul St. Laurent, without leave to amend on the grounds that the second amended complaint failed to state a cause of action.
The complaint was filed by appellants on August 1, 1963, against the appellees, City of Holmes Beach, its Mayor, and the Board of Aldermen, as such, for an order of the lower court to declare null and void a resolution of said city made June 17, 1963, along with an amendment thereto dated June 22, 1963, vacating, abandoning and closing certain streets in the said city. Said portions of streets were access routes to the waters of the Gulf of Mexico.
No briefs were filed by the appellees. However, there appears on pages 29 and 30 of the appellants’ appendix certain action taken by the Board of Aldermen of the City of Holmes Beach at regular session on January 5, 1965. At this session the Board rescinded Resolutions passed at special meetings held on June 17, 1963, and June 22, 1963, and then stated :
“ * * * -and be it further resolved that the portion of 70th Street lying between Block 5 and 6; and that portion of 71st Street lying between Block 4 and 5, all lying and being in WEST WIND SHORES SUBDIVISION, as per Plat Book 7, page 22, of the Public Records of Manatee County, Florida, be and they are hereby declared open to the public as city streets.”
It thus appears that the subject matter of this suit is now moot, so the action of the court below in dismissing this action is hereby affirmed.
Affirmed.
ALLEN, C. J., and SHANNON and HOBSON, JJ., concur.